20-1021-cr
United States v. Joseph Williams

                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT
                          ____________________

                               August Term, 2020

(Submitted: March 16, 2021                              Decided: May 26, 2021)

                              Docket No. 20-1021-cr

                              ____________________

UNITED STATES OF AMERICA,

                  Appellee,

                  v.

JOSEPH WILLIAMS,

                  Defendant-Appellant.

                              ____________________

Before: POOLER, SULLIVAN and PARK, Circuit Judges.

      Joseph Williams appeals from that part of the March 17, 2020 judgment of

the United States District Court for the Northern District of New York (Thomas J.

McAvoy, J.) sentencing him to a 20-year term of supervised release. Williams

principally argues that the district court committed procedural error when it did
not separately explain its rationale for imposing a 20-year term of supervised

release. We disagree. The district court reviewed the Section 3553(a) factors in

imposing a term of imprisonment, and nothing in the statute or our case law

requires the district court to repeat the process in imposing a term of supervised

release.

      Affirmed.

                              ____________________

                         MELISSA A. TUOHEY, Assistant Federal Public
                         Defender, for Lisa A. Peebles, Office of the Federal
                         Public Defender, Syracuse, N.Y., for Defendant-Appellant
                         Joseph Williams.

                         JOSHUA R. ROSENTHAL, Assistant United States
                         Attorney (Geoffrey J.L. Brown, Assistant United States
                         Attorney, on the brief), for Antoinette T. Bacon, Acting
                         United States Attorney for the Northern District of New
                         York, Albany, N.Y., for Appellee.

PER CURIAM:

      Joseph Williams appeals from that part of the March 17, 2020 judgment of

the United States District Court for the Northern District of New York (Thomas J.

McAvoy, J.) sentencing him to a 20-year term of supervised release. Williams

principally argues that the district court committed procedural error when it did


                                         2
not separately explain its rationale for imposing a 20-year term of supervised

release. We disagree. The district court reviewed the Section 3553(a) factors in

imposing a term of imprisonment, and nothing in the statute or our case law

requires the district court to repeat the process in imposing a term of supervised

release.

                                 BACKGROUND

      Williams pleaded guilty, without the benefit of a plea agreement, to a

three-count information charging him with (1) distributing child pornography, in

violation of 18 U.S.C. §§ 2252(a)(2)(A), (b)(1), and 2256(8)(A); (2) receiving child

pornography, in violation of 18 U.S.C. §§ 2252A(a)(2)(A), (b)(1), and 2256(8)(A);

and (3) possessing child pornography, in violation of 18 U.S.C. §§ 2252A(a)(5)(B),

(b)(2), and 2256(8)(A). The district court noted during sentencing that Williams

possessed a “massive collection of child pornography with over 3,000 videos and

close to 5,000 images,” along with “an instructional manual on how to identify,

gain access to, groom and sexually abuse children.” App’x at 68. Williams “used

a social-media application specifically geared toward young people as a means to

locate, make contact with, groom and exploit children for [his] own sexual

gratification,” and “then bragged about [his] success using the application and
                                          3
even attempted to . . . teach another pedophile how to use the application for the

same purpose.” App’x at 69. Williams belonged to chat groups “dedicated to

trading child pornography” and “actively chatted with other pedophiles while

expressing [his] desire to rape and kidnap children.” App’x at 68-69. The district

court adopted the presentence report without change and calculated the

Guidelines range for the term of imprisonment at 210 to 262 months. The district

court then imposed a sentence of 160 months’ imprisonment on each count, to be

served concurrently, followed by a 20-year term of supervised release. The

district court did not separately explain the factors imposing the term of

supervised release. This appeal—which challenges only Williams’s term of

supervised release—followed.

                                   DISCUSSION

      Williams argues that the district court committed (1) procedural error by

failing to adequately explain its reasons for imposing a 20-year term of

supervised release; and (2) substantive error in imposing a prolonged term of

supervised release following a 160-month term of imprisonment. We disagree.

      Because Williams did not object when the sentence was imposed, plain

error review applies. See United States v. Villafuerte, 502 F.3d 204, 208 (2d Cir.
                                           4
2007). “To establish plain error, the defendant must establish (1) error (2) that is

plain and (3) affects substantial rights.” Id. at 209. “In reviewing the procedural

reasonableness of a sentence, this Court considers whether the district court

committed a significant procedural error, such as failing to adequately explain

the chosen sentence.” United States v. Rosa, 957 F.3d 113, 117 (2d Cir. 2020)

(internal quotation marks and ellipses omitted).

      The district court is required to “state in open court the reasons for its

imposition of the particular sentence . . . .” 18 U.S.C. § 3553(c). Congress sought

to accomplish several goals in imposing this requirement, including “inform[ing]

the defendant of the reasons for his sentences[;]” allowing for “meaningful

appellate review[;]” “enabl[ing] the public to learn why [the] defendant received

a particular sentence;” and “guid[ing] probation officers and prison officials in

developing a program to meet [the] defendant’s needs.” United States v. Molina,

356 F.3d 269, 277 (2d Cir. 2004) (citations omitted). Reviewing the district court’s

weighing of the Section 3553(a) sentencing factors, “we consider whether the

factor[s], as explained by the district court, can bear the weight assigned [them]

under the totality of circumstances in the case.” United States v. Cavera, 550 F.3d

180, 191 (2d Cir. 2008).
                                          5
      We find no procedural error in the district court’s failure to separately

explain the basis for the term of supervised release after discussing the Section

3553(a) factors in imposing a term of imprisonment. Nothing in Section 3553(c)

or our caselaw requires a district court to undertake a separate recitation of the

basis for each part of the sentence imposed. Where, as here, the district court

explains the basis for imposing a term of imprisonment, it need not repeat the

process in imposing a term of supervised release. In United States v. Alvarado, we

upheld the district court’s imposition of a three-year term of supervised release

even though the district court “did not specifically state that supervised release (as

opposed to [defendant’s] sentence generally) was designed to provide an

additional measure of deterrence.” 720 F.3d 153, 159 (2d Cir. 2013). Noting that

the district court “properly calculated the Guidelines range, treated the range as

appropriately advisory, considered the Section 3553(a) factors, selected a

sentence based on facts that were not clearly erroneous, and adequately

explained its chosen sentence, which was in the Guidelines range,” we held that

“[n]othing more was required.” Id. (citation omitted).

      We have recognized a narrow exception to the ordinary rule that district

courts do not have to separately explain the basis for the term of supervised
                                          6
release. Supervised release is meant “to assist individuals in their transition to

community life” and thus “fulfills rehabilitative ends, distinct from those served

by incarceration.” United States v. Johnson, 529 U.S. 53, 59 (2000). There are

multiple reasons courts may consider in imposing a term of supervised release,

and attaching conditions thereto, “‘the nature and circumstances of the offense

and the history and characteristics of the defendant,’ ‘the need . . . to afford

adequate deterrence to criminal conduct; . . . to protect the public from further

crimes of the defendant; . . . and to provide the defendant with needed

educational or vocational training, medical care, or other correctional treatment.”

Id. at 53, 59–60 (quoting 18 U.S.C. §3553(a)). But not every reason that supports

imposing a term of imprisonment supports imposing a term of supervised

release. See, e.g., Tapia v. United States, 564 U.S. 319, 326 (2011) (holding that “a

court may not take account of retribution (the first purpose listed in § 3553(a)(2))

when imposing a term of supervised release” (emphasis omitted)). In United

States v. Burden, 860 F.3d 45 (2d Cir. 2017), we said that it was “understandabl[e]”

that district courts often provide only one explanation for the entirety of a

sentence—including the term of supervised release. Id. at 57. Nevertheless,

because retribution is a proper justification for a term of imprisonment but not
                                           7
for supervised release, we said that where “a district court bases a term of

incarceration substantially upon the seriousness of the offense, it would be

advisable for the district court to separately state its reasons for the term of

supervised release imposed.” Id. Put simply, once a district court has explained

the basis for its sentence, the district court need not provide a separate basis for a

term of supervised release unless retribution is the principal articulated basis for

the sentence.

      This exception does not apply to this case. Williams’s sentence, including

his term of supervised release, was clearly justified by the need to protect

children—a risk the district court noted on the record, see App’x at 74 (“It’s clear

from your conduct . . . that you’re sexually attracted to children. The Court

believes that allowing you unfettered access to minors would jeopardize the

safety of the community . . . . “).

      Williams also challenges his term of supervised release as substantively

unreasonable. A sentence is substantively unreasonable if it “cannot be located

within the range of permissible decisions,” Cavera, 550 F.3d at 189 (internal

quotation marks omitted), if it “shock[s] the conscience,” United States v. Rigas,

583 F.3d 108, 124 (2d Cir. 2009), or if it constitutes a “manifest injustice,” id.
                                            8
      Based on his plea, the Guidelines recommend a lifetime term of supervised

release. The district court here imposed a term of 20 years, which Williams

argues is substantively unreasonable following a 160-month prison sentence

because nothing in the record supports the need for a lengthy term of supervised

release. Williams relies on United States v. Jenkins, 854 F.3d 181 (2d Cir. 2017), for

the proposition that a 20-year term of supervised release is too long. But unlike

Jenkins, where the defendant had not contacted or attempted to contact a minor,

id. at 194, the record here shows that Williams had a massive collection of child

pornography; was a member of chat groups dedicated to trading child

pornography; actively chatted with others about his desire to rape and kidnap

children; secretly photographed children in public and later distributed those

photos to others while talking about his desire to abduct and rape those children;

owned an instructional manual explaining how to identify, gain access to,

groom, and sexually abuse children; used a social media application specifically

geared toward young people as a means to locate, make contact with, groom,

and exploit children; and then bragged about his success using the application

and attempted to teach others how to use the application for the same purpose.



                                           9
Because of the obvious ongoing risk Williams poses to children, the district court

did not err in imposing a 20-year term of supervised release.

                                 CONCLUSION

      For the reasons given above, the district court’s judgment is affirmed.




                                        10